DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites: “said material formulations and said interlaced locations are selected such that said textured region exhibits, once hardened, a stress variation of at most ±20% over a strain range of from about 0.1% to about 0.3%”.  The disclosure did not describe how to select the formulation and locations to reach these parameters.  Thus the disclosure does not enable one skilled in the art to make the invention.  Claims 2 – 23 and 25 are dependent claims of claim 1.  Therefore claims 2 – 23 and 25 are also rejected for the same reason.
Claim 14 recites: “said material formulations comprise a first material formulation which provides, upon said solidifying, a material having a tensile strength of from about 40 to about 60 MPa according to ASTM D-638-03 and a modulus of elasticity of from about 1000 MPa to about 2600 MPa according to ASTM D-638-04, and a second material formulation which provides, upon said solidifying, a material having a modulus of elasticity of from about 10 kPa to about 100 kPa according to ASTM D-575”.  The disclosure did not describe how to build the formulation to reach these parameters.  Thus the disclosure does not enable one skilled in the art to make the invention.
Claim 15 recites: “said material formulations comprise a first material formulation which provides, upon said solidifying, a material having a tensile strength of from about 40 to about 60 MPa according to ASTM D-638-03 and a modulus of elasticity of from about 1000 MPa to about 2600 MPa according to ASTM D-638-04, and a second material formulation which provides, upon said solidifying, a material selected from the group consisting of(i) a material having a modulus of elasticity of from about 10 kPa to about 100 kPa or from about 10 kPa to about 50 kPa according to ASTM D-575; (ii) a material having a modulus of elasticity of from about 0.1 MPa to about 1 MPa according to ASTM D-575; and (iii) a material featuring a Shore A hardness lower than 10 or a Shore 00 hardness lower than 30”.  The disclosure did not describe how to build the formulation to reach these parameters.  Thus the disclosure does not enable one skilled in the art to make the invention.
Claim 16 recites: “said material formulations comprise a third material formulation featuring at least one of: a viscosity of no more than 10000 centipoises; Shear loss modulus to Shear storage modulus ratio greater than 1; a Shear modulus lower than 20 kPa; flowability when subjected to a positive pressure of no more than 1 bar; a shear-thinning and/or thixotropic behavior; and a thermal-thinning behavior”.  The disclosure did not describe how to build the formulation to reach these parameters.  Thus the disclosure does not enable one skilled in the art to make the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 – 19, 24 and 25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dikovsky et al. US 2014/0312535 (hereinafter Dikovsky).

Regarding claim 1, Dikovsky teaches: a method of additive manufacturing an object featuring properties of a hard bodily tissue (Abstract), the method comprising:
dispensing and solidifying a plurality of non-biological material formulations to sequentially form a plurality of hardened layers in a configured pattern corresponding to a shape of the object ([0076] - - dispense a plurality of materials to recreate a body part), wherein for at least a portion of said layers, said dispensing comprises forming voxel elements containing different material formulations at interlaced locations to form a three-dimensional textured region spanning over said portion ([0073] - - forming a voxel from a predefined composition; Figs 4C, 4D, 4E - - interlaced), and wherein said material formulations and said interlaced locations are selected such that said textured region exhibits, once hardened, a stress variation of at most ±20% over a strain range of from about 0.1% to about 0.3% ([0073] - - the properties of digital material is determined by the properties of the parent materials and their spatial combination and ratio of their combination).

Claim 25 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: interlaced locations are selected according to a modulating function ([0073] - - lookup tables, equations or functions are used).

Regarding claim 9, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: modulating function comprises a periodic function (Fig. 4C, 4E, [0083] - -structured pattern is periodic).

Regarding claim 10, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: modulating function has a period of 2 or less millimeters ([0082] - - millimeter or sub-millimeter voxel).

Regarding claim 11, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: modulating function comprises an aperiodic function ([0083] - - the spatial pattern is random or pseudo random; random is aperiodic).

Regarding claim 12, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said material formulations comprise a first material formulation which provides, upon said solidifying, a first material, and a second material formulation which provides, upon said solidifying, a second material, wherein said interlaced locations are selected to form a plurality of texture element within said textured region, each texture element having an interior portion made of said second material at least partially surrounded by a wall portion made of said first material (Figs 5A, 5B, 5C, [0086] - - compartmental digital material structure where liquid material is surrounded by rubber like material).

Regarding claim 13, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: aid wall portion is harder than said interior portion (Figs 5A, 5B, 5C, [0086] - - compartmental digital material structure where liquid material is surrounded by rubber like material; rubber is harder than liquid).

Regarding claim 14, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said material formulations comprise a first material formulation which provides, upon said solidifying, a material having a tensile strength of from about 40 to about 60 MPa according to ASTM D-638-03 and a modulus of elasticity of from about 1000 MPa to about 2600 MPa according to ASTM D-638-04, and a second material formulation which provides, upon said solidifying, a material having a modulus of elasticity of from about 10 kPa to about 100 kPa according to ASTM D-575 ([0084] - - fabricating a model with 1st material having elasticity about 0.01MPa and 2nd material having elasticity about 3GPa; It would have been obvious to a person of ordinary skill in the art to combine materials with different properties to fabricate a material having desired strength.)

Regarding claim 15, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said material formulations comprise a first material formulation which provides, upon said solidifying, a material having a tensile strength of from about 40 to about 60 MPa according to ASTM D-638-03 and a modulus of elasticity of from about 1000 MPa to about 2600 MPa according to ASTM D-638-04, and a second material formulation which provides, upon said solidifying, a material selected from the group consisting of(i) a material having a modulus of elasticity of from about 10 kPa to about 100 kPa or from about 10 kPa to about 50 kPa according to ASTM D-575; (ii) a material having a modulus of elasticity of from about 0.1 MPa to about 1 MPa according to ASTM D-575; and (iii) a material featuring a Shore A hardness lower than 10 or a Shore 00 hardness lower than 30 ([0084] - - fabricating a model with 1st material having elasticity about 0.01MPa and 2nd material having elasticity about 3GPa; It would have been obvious to a person of ordinary skill in the art to combine materials with different properties to fabricate a material having desired strength.)

Regarding claim 16, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said material formulations comprise a third material formulation featuring at least one of:
a viscosity of no more than 10000 centipoises;
Shear loss modulus to Shear storage modulus ratio greater than 1;
a Shear modulus lower than 20 kPa; flowability when subjected to a positive pressure of no more than 1 bar;
a shear-thinning and/or thixotropic behavior; and
a thermal-thinning behavior ([0084] - - fabricating a model with 1st material having elasticity about 0.01MPa and 2nd material having elasticity about 3GPa; It would have been obvious to a person of ordinary skill in the art to combine materials with different properties to fabricate a material having desired strength.)

Regarding claim 17, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said dispensing comprises dispensing at least one of said material formulations to form a shell at least partially surrounding said textured region, such that once said textured region and said shell are hardened, a hardness of said shell is higher than a hardness of said textured region (Figs. 5A-5C, [0086],[0087] - - compartmental digital material structure where liquid material is surrounded by rubber like material; the wall made with rubber like material is a shell; the combination of the liquid and “reinforce” rubber like material filaments is textured region).

Regarding claim 18, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said dispensing comprises dispensing at least one of said material formulations to form a flexible annulus structure in said shell, wherein an interior of said annulus structure is made of the same material formulation or material formulations as said shell (Figs. 5A-5C, [0086],[0087] - - compartmental digital material structure where liquid material is surrounded by rubber like material; the wall made with rubber like material is a shell; the combination of the liquid and “reinforce” rubber like material filaments is flexible annulus structure).

Regarding claim 19, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: said dispensing comprises dispensing at least one of said material formulations to form on said shell a structure having a shape of a soft tissue element (Figs. 7A and 7B, [0089] - - reconstruction a hand including a structure having a shape of a soft tissue element form on bones; it would have been obvious to a person of ordinary skill in the art to combine the teaching of Figs. 5A-5C and Figs. 7A and 7B; replacing the bones in Figs. 7A & 7B with the structure in Figs. 5A-5C).

Regarding claim 24, Dikovsky teaches: method of additive manufacturing an object featuring properties of a hard tissue, the method comprising:
dispensing and solidifying a plurality of non-biological material formulations to sequentially form a plurality of hardened layers in a configured pattern corresponding to a shape of the object ([0076] - - dispense a plurality of materials to recreate a body part), wherein for at least a portion of said layers, said dispensing comprises forming voxel elements containing different material formulations at interlaced locations to form a three-dimensional textured region spanning over said portion ([0073] - - forming a voxel from a predefined composition; Figs 4C, 4D, 4E - - interlaced), said interlaced locations being selected to form a plurality of texture elements within said textured region, each texture element having an interior portion at least partially surrounded by a wall portion, wherein said interior and said wall portions are made of different material formulations, wherein a diameter of said interior portion is from about 0.1 mm to about 3 mm, and wherein a thickness of said interior portion is from about 0.1 mm to about 2 mm (Figs 5A, 5B, 5C, [0086] - - compartmental digital material structure where liquid material is surrounded by rubber like material; millimeter or sub-millimeter structures).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 – 8, 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et al. US 2014/0312535 (hereinafter Dikovsky) in view of Vidimce et al. US 2016/0167306 (hereinafter Vidimce).

Regarding claim 3, Dikovsky teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: modulating function is random ([0083] - - the spatial pattern is random or pseudo random).

But Dikovsky does not explicitly teach: modulating function comprises a noise function.

However, Vidimce teaches: modulating function comprises a noise function ([0041] - - noise functions).

Dikovsky and Vidimce are analogous art because they are from the same field of endeavor.  They all relate to additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Dikovsky, and incorporating a noise function, as taught by Vidimce.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce texture pattern, as suggested by Vidimce ([0041]).

Regarding claim 4, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Vidimce further teaches: modulating function comprises a simplex noise function ([0041] - - noise functions; It would have been obvious to a person of ordinary skill in the art to use a simplex noise function for noise function.).

Dikovsky and Vidimce are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Vidimce further teaches: modulating function comprises an open simplex noise function ([0041] - - noise functions; It would have been obvious to a person of ordinary skill in the art to use an open simplex noise function for noise function.).

Dikovsky and Vidimce are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Vidimce further teaches: function comprises a Worley noise function ([0041] - - Worley noise function.).

Dikovsky and Vidimce are combinable for the same rationale as set forth.

Regarding claim 7, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Vidimce further teaches: function comprises a Perlin noise function ([0041] - - Perlin noise function.).

Dikovsky and Vidimce are combinable for the same rationale as set forth.

Regarding claim 8, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Vidimce further teaches: function comprises a wavelet noise function ([0041] - - noise functions; It would have been obvious to a person of ordinary skill in the art to use wavelet noise function for noise function.)

Dikovsky and Vidimce are combinable for the same rationale as set forth.

Regarding claim 20, Dikovsky teaches all the limitations of the base claims as outlined above. 

But Dikovsky does not explicitly teach: dispensing at least one of said material formulations to form a coating over said shell, such that once said textured region, said shell, and said coating are hardened, a hardness of said coating is higher than a hardness of said shell.

However, Vidimce teaches: dispensing at least one of said material formulations to form a coating over said shell, such that once said textured region, said shell, and said coating are hardened, a hardness of said coating is higher than a hardness of said shell (Figs. 7B, 7C, 7C [0079] –[0082] - - assign different materials to different regions; It would have been obvious to a person of ordinary skill in the art to make a design choice of different regions having different hardness).

Dikovsky and Vidimce are analogous art because they are from the same field of endeavor.  They all relate to additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Dikovsky, and incorporating assigning materials to different regions, as taught by Vidimce.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce texture pattern, as suggested by Vidimce ([0041]).

Regarding claim 21, the combination of Dikovsky and Vidimce teaches all the limitations of the base claims as outlined above. 

Dikovsky further teaches: dispensing at least one of said material formulations to form on said shell a structure having a shape of a soft tissue element (Figs. 7A and 7B, [0089] - - reconstruction a hand including a structure having a shape of a soft tissue element form on bones; it would have been obvious to a person of ordinary skill in the art to combine the teaching of Figs. 5A-5C and Figs. 7A and 7B; replacing the bones in Figs. 7A & 7B with the structure in Figs. 5A-5C).

Regarding claim 22, Dikovsky teaches all the limitations of the base claims as outlined above. 

But Dikovsky does not explicitly teach: dispensing at least one of said material formulations to form a core surrounded by said textured region and/or said shell, such that once said textured region and said core are hardened, a hardness of said textured region is higher than a hardness of said core..

However, Vidimce teaches: dispensing at least one of said material formulations to form a core surrounded by said textured region and/or said shell, such that once said textured region and said core are hardened, a hardness of said textured region is higher than a hardness of said core (Figs. 7B, 7C, 7C [0079] –[0082] - - assign different materials to different regions; It would have been obvious to a person of ordinary skill in the art to make a design choice of different regions having different hardness).

Dikovsky and Vidimce are analogous art because they are from the same field of endeavor.  They all relate to additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Dikovsky, and incorporating assigning materials to different regions, as taught by Vidimce.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce texture pattern, as suggested by Vidimce ([0041]).

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et al. US 2014/0312535 (hereinafter Dikovsky) in view of Ono et al. US 2004/017568 (hereinafter Ono).

Regarding claim 23, Dikovsky teaches all the limitations of the base claims as outlined above. 

But Dikovsky does not explicitly teach: dispensing at least one of said material formulations to form a section having a shape of a bone tumor, and having mechanical properties that differ from mechanical properties of any voxel adjacent to said section outside said section.

However, Ono teaches dispensing at least one of said material formulations to form a section having a shape of a bone tumor, and having mechanical properties that differ from mechanical properties of any voxel adjacent to said section outside said section ([0058] - - bone tumor on a bone).

Dikovsky and Ono are analogous art because they are from the same field of endeavor.  They all relate to additive manufacturing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Dikovsky, and incorporating a bone tumor model, as taught by Ono.  

One of ordinary skill in the art would have been motivated to do this modification in order to be used for education training, as suggested by Ono (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116